Title: Invoice from Thomas Knox, 18 August 1758
From: Knox, Thomas
To: Washington, George



Bristol 18th Augt 1758.

Invoice of Sundries Shipd by Thomas Knox on the Nugent
Only John Copithorn Master for Virginia on Acct & risque of
Collo. George Washington there vizt

               
                  6 white stone soop Dishes
                  .15.  
               
               
                  3 dozn plates ½ Soop
                  .10. 6
               
               
               
                  3 punch Bowls
                  1.11. 6
               
               
                  2 two Quart ditto
                  .17.  
               
               
                  1 two Quart ditto colourd
                  . 7. 6
               
               
                  4 three pint ditto enameld
                  1. 1. 4
               
               
                  2 large quart ditto
                  . 9.  
               
               
                  Box
                  . 2.  
               
               
                  
                  
               
               
                  
                     
                        
                           20 M each
                           11 lb.
                           8d. 
                           Nails 3/3
                        
                        
                           10 M
                           22 lb.
                           20
                           ditto 5/11
                        
                        
                           20 M
                            5
                           4
                           ditto 1/10
                        
                        
                            5 M
                            7½
                           6
                           ditto 2/5
                        
                     
                  
                  6.10.  
               
               
                  2.19. 2
               
               
                 1.16. 8
               
               
                 .12. 1
               
               
                  Two Casks
                  . 4.  
               
              
                 
                 
              
               
                  15 dble Loaves Gr. 1.0.19
                  
               
               
                  Tr. 5 Nt 1.0.14 @ 11d.
                  5.15. 6
               
               
                  20 single Ditto Gr. 1.2.25½
                  
               
               
                  T. 8½ Nt 1.2.17 9d.
                  6.18. 9
               
               
                  Cask
                  . 2.  
               
               
                  
                  
               
               
                  11 doz. & 7 Bottles Beer @ 5/
                  2.17.11
               
               
                  10 do & 8 ditto Cyder @ 5/6
                  2.18. 8
               
               
                  
                  
               
               
                  
                     
                        
                           1 dozn broad Hoes No. 3
                        
                        
                           1 ditto narrow Do
                            3
                        
                        
                           ½ ditto Grubbg do
                            3
                        
                        
                           1 ditto Logwood Axes
                            3
                        
                     
                                            
                  1. 5.  
               
               
                  1. 3.  
               
               
                  .15.  
               
               
                 1.10.  
               
               
                  Cask
                  . 1. 4
               
               
                  
                  
               
               
                  1 lb. Nutts 8.8 1 lb. Cinnamon 15/
                  1. 3. 8
               
               
                  ½ Cloves 6.3 3 fig blue 3/6
                  . 9. 9
               
               
                  1 Mace 16 10 best Turky Coff. @ 5/
                  3. 6.  
               
               
                  6 Hyson Tea @ 16/
                  4.16.  
               
               
                  6 Fine Green Do @ 10/
                  3.     
               
               
                  12 Canistrs for Tea 6/ 1 dito for Coffee 3/
                  
               
               
                  Cask 2/
                  .11.  
               
               
                  
                  
               
               
                  6 Grindstones Wt 7.3.6 @ 30/ pr Ton
                  .11. 6
               
               
               
                  1 Mahagony Card Table
                  1. 2.  
               
               
                  Matt & Packing
                  . 2.  
               
               
                  
                  
               
               
                  two Compleat setts Shoe Brushes
                  . 2.  
               
               
                  0.2.6 Soap
                  1. 1. 0
               
               
                  Box & charge of Debenture
                  . 5. 8
               
               
                  
                  
               
               
                  6 Scyths @ 2/6
                  .15.  
               
               
                  6 Scythstones 1/3 4 Curry Combs 3/4
                  . 4. 7
               
               
                  4 Brushes 3/ @ Box 8d.
                  . 3. 8
               
               
                  
                  
               
               
                  2 Setts Counters for Quadrille
                  . 7. 9
               
               
                  1 dozn Watch glasses
                  . 6.  
               
               
                  Box
                  .  . 3
               
               
                  
                  
               
               
                  20 lb. Chocolate 4/6
                  4.10.  
               
               
                  Box
                  . 1. 6
               
               
                  
                  
               
               
                  4 Cheeses Wt 0.2.0 26/
                  .13.  
               
               
                  Cask
                  . 1. 8
               
               
                  
                  
               
               
                  
                     
                        
                           ½ ps. fine Cambrick
                           No. 1
                        
                        
                           ½ ps. ditto
                              2
                        
                        
                           1 ps. Linnen 25 yds
                              4 12d.
                        
                        
                           1 ps. ditto 27 yds
                              3 15
                        
                        
                           1 ps. ditto 24 yds
                              2 4/
                        
                        
                           42 Yds Ell wide Sheeting     2/8
                        
                        
                           46 Yds ditto
                             8 3/
                        
                        
                           10 Ells Linn[e]n Wrapper     8d.
                        
                        
                           8 Ells Rolls
                              4½
                        
                        
                           4 dozn plaid Hose
                           1
                        
                        
                                    
                  1. 8.  
               
               
                  1.13.  
               
               
                  1. 5.  
               
               
                  1.13. 9
               
               
                  4.16.  
               
               
                  5.12.  
               
               
                  6.18.  
               
               
                  . 6. 8
               
               
                  . 3.  
               
               
                  2. 4.  
               
               
                  ½ do w[hi]te thr[ea]d 2 30/ ¼ Scotch do 1 17d.
                  1.11. 5
               
               
                  2 Oz. ditto 2 13d.  1 Oz. ditto do 3 9d.
                  . 1.10
               
               
                  1 Oz. ditto 4 11d.  1 do do 5 18d.
                  . 2. 5
               
               
                  1 ditto do 6 21d.  ¼ do do 7 9d.
                  . 2. 6
               
               
               
                  ¼ do Machg do 8d. 18d. ½ gr[oss] Shirt B[utto]ns 9 9d.
                  . 2. 3
               
               
                  ½ do do 10 14d. 2 dozn Cards 11 17/
                  .18. 2
               
               
                  
                  
               
               
                  Gr. 0.3.18 Raisons Tr. 12 nt 0.3.6 @ 36/
                  1. 9.  
               
               
                  63 lb. Currts @ 50/ & Cask 1/
                  2. 9.  
               
               
                  56 lb. Almonds 84/ & Box 1/4
                  2. 9. 4
               
               
                  11 lb. Mustard 14d. & Jar 1/8
                  .13. 6
               
               
                  
                  £ 99. 9. 9
               
               
                  
                  
               
               
                  Charges
                  
               
               
                  Entry, City dues and fees
                  .18.  
               
               
                  Halling 4/ Shipg 2/ Bills of Loadg 1/6
                  . 6. 6
               
               
                  primage pd the Captn as Customary
                  1. 1.  
               
               
                  Insurd £50 at 12 Gs. prCt policy 5/6
                  6.11. 6
               
               
                  
                  8.17.  
               
               
                  
                  £108. 0. 9
               
               
                  Commissn 2½ prCt
                  2.14.  
               
               
                  
                  £111. 0. 9
               
            











               
                  4 Cheeses Wt 0.2.0 26/
                  .13.
               
               
                  Cask
                  . 1. 8
               
            



Errors Excepted Thomas Knox
